IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00299-CV

GOLDA SEALE LANIER,
                                                            Appellant
v.

LEON INDEPENDENT SCHOOL DISTRICT,
                                                            Appellee



                           From the 87th District Court
                               Leon County, Texas
                             Trial Court No. T-12-437


                          MEMORANDUM OPINION


      Appellants, Patrick Lanier and the Estate of Golda Seale Lanier, have filed an

unopposed motion to dismiss his appeal in this matter. See TEX. R. APP. P. 42.1(a)(1).

Dismissal of this appeal would not prevent the parties from seeking relief to which they

would otherwise be entitled.      The motion is granted, and the appeal is hereby

dismissed.

      Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.
P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007); see TEX. R. APP. P.

5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b), 51.941(a) (West

2005); see also TEX. GOV’T CODE ANN. § 51.208 (West 2013). Under these circumstances,

we suspend the rule and order the Clerk to write off all unpaid filing fees in this case.

Tex. R. App. P. 2. The write-off of the fees from the accounts receivable of the Court in

no way eliminates or reduces the fees owed by appellants.




                                               AL SCOGGINS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed December 5, 2013
[CV06]




Lanier v. Leon Independent School District                                         Page 2